Citation Nr: 0121417	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  94-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to service connection for alcohol abuse as 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to November 
1967.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 and an October 1998 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Reno, Nevada.  

In April 1997, the RO denied entitlement to service 
connection for alcohol abuse.  In October 1998, the RO denied 
entitlement to service connection for PTSD.  The veteran 
appealed these matters to the Board.  In October 1999, the 
Board issued a decision denying entitlement to service 
connection for PTSD and alcohol abuse.       

Pursuant to a January 2001 joint motion for remand, the 
United States Court of Appeals for Veterans Claims (Court) 
remanded the case to the Board in an order dated in February 
2001.      
  
Regarding the claim of alcohol abuse, now claimed as 
secondary to a service-connected disability, the Board has 
imposed a temporary stay on adjudication of these claims 
until final review is completed by the United States Court of 
Appeals for the Federal Circuit with respect to its decision 
issued on February 2, 2001, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  When the Federal Circuit has 
completed its review of all actions and rehearing requests 
filed in that case and the decision becomes final, the Board 
will lift the stay and begin to adjudicate the alcohol abuse 
issue raised in this particular case.  

Since April 1997, the veteran has been service-connected for 
depression, not otherwise specified, evaluated as 30 percent 
disabling.  
 

REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, Subpart (a), 114 Stat. 2096, 2099-
2100 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The act generally mandates a duty to assist the veteran in 
obtaining evidence, such as medical records, potentially 
pertinent to the claim, and to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  VCAA 
of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

This case requires a remand for compliance with the amended 
PTSD regulation at 38 C.F.R. § 3.304(f) and the duty to 
assist provisions contained in the new law.  See VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

38 C.F.R. § 3.304(f) was amended during the pendency of this 
appeal.  This regulation was amended in 1999, see 64 Fed. 
Reg. 32,807 (1999), and the amended version was made 
retroactively effective on March 7, 1999, a date before the 
October 1999 Board decision on appeal.  The amended 
regulation contains no requirement of a "clear diagnosis" 
of PTSD.  

Although readily apparent that such a change in the 
regulation favors the veteran, the newer and more favorable 
version of the regulation, while discussed in the October 
1999 Board decision, was not applied.  Karnas, supra.  The 
Board proceeded to deny the claim of entitlement to service 
connection for PTSD on the basis of lack of a "clear 
diagnosis" of PTSD.    

As pointed out in the January 2001 joint motion for remand, 
an August 1992 treating physician letter reported the veteran 
was suffering from symptoms of PTSD due to an automobile 
accident in March 1965.  (His service medical records 
sufficiently document hospitalization and treatment of this 
incident.)  The joint motion for remand indicated the Board 
failed to consider the letter and its relevance to a 
diagnosis of PTSD.  In additional argument submitted in June 
2001, the veteran's representative indicated VA has failed to 
inform the veteran of the evidence necessary to substantiate 
his claim.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A); Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

3.  Regarding his alleged PTSD 
stressor(s), the veteran should be asked 
to provide specific details of the 
occurrence of any in-service stressful 
events.  He should provide the full names 
of witnesses, actual dates of occurrence, 
unit assignment information, and other 
relevant information.  

The veteran and his representative must 
be advised that this evidence is 
necessary in order to obtain supportive 
evidence of the stressful events and that 
he must be as specific as possible, 
because without such detail, an 
adequate search for verifying information 
cannot be conducted.  Any obtained 
information should be associated with the 
claims file.

4. The RO should review any PTSD-stressor 
information that may be submitted by the 
veteran and prepare a summary.   

This summary, and all supporting 
documents regarding the veteran's claimed 
additional stressor(s), should be 
submitted to the United States Services 
Center for Research of Unit Records 
(USASCRUR), at 7798 Cissna Road, 
Springfield, Virginia 22150. (In the 
event the RO receives superseding 
instructions as to the administrative 
arrangements between VA and the service 
department for obtaining verification of 
claimed "stressors," the RO should 
follow such superseding instructions.)

5.  The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  Any 
obtained information should be associated 
with the claims file.

6.  Following the above, the RO must make 
a specific determination as to whether 
the record contains "credible supporting 
evidence from any source" (apart from 
the veteran's own unsubstantiated 
evidentiary assertions or the conclusions 
of post-service medical providers) to 
establish the existence of an event 
claimed as a stressor.  In addressing 
this matter, the RO should also address 
credibility issues, if any, raised by the 
record.   

7.  Pursuant to VCAA and the Court's 
order granting the joint motion for 
remand, the RO should arrange for a VA 
special psychiatric examination of the 
veteran. 

The claims file, a separate copy of this 
remand, any information obtained from the 
veteran and as a result of the foregoing 
mentioned sources, must be provided to 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  

If the examiner believes that PTSD is the 
appropriate diagnosis, he/she should 
specify (1) whether the alleged stressor 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the in-service alleged 
stressors found to be established by the 
record by the RO, and found to be 
sufficient by the examiner to produce 
PTSD.

The examiner must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and explain 
what the assigned score means.  

The examiner should also be requested to 
determine whether clarification of the 
veteran's diagnosis(es), if any, would be 
assisted by a period of hospitalization 
for examination and observation.  If 
determined appropriate by the examiner, 
such hospitalization for examination and 
observation should be scheduled and 
conducted.  The report of hospitalization 
should include the complete history of 
treatment and observation, including 
copies of all clinical records, discharge 
summary, examination reports, nurse 
notes, and therapy records, prepared 
during the hospitalization.  If the 
examiner determines that a period of 
hospitalization is not required, the 
examiner should so state.  During the 
admission any necessary special studies 
or tests, to include psychological 
testing and evaluation should be 
accomplished.  

Since the veteran has service-connected 
depression, not otherwise specified, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  
In particular, the RO should review the 
requested examination report(s), 
hospitalization report (if required), and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance and further remand will 
be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the 
VCAA of 2000, Pub. L. No. 106-475 is 
completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD in light of 
all pertinent laws and regulations as 
well as pertinent Court decisions.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby advised that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim for service connection.  
38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

